Citation Nr: 1236553	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO. 03-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an extraschedular initial rating for reflex sympathetic dystrophy and ulnar hyperesthesia of the right upper extremity, current evaluated on a schedular basis as 70 percent disabling.

2. Entitlement to an extraschedular rating for residuals of blunt force trauma of the right ring and little fingers, currently evaluated on a schedular basis as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.  

The matters currently on appeal arise from the Veteran's disagreement with a September 2002 Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) rating decision that denied entitlement to a rating in excess of 10 percent for residuals of blunt trauma to the ring and little fingers of the right upper extremity, and the Veteran's disagreement with an August 2003 RO rating decision that granted service connection for reflex sympathetic dystrophy and ulnar hyperesthesia of the right upper extremity and assigned an initial rating of 20 percent (the initial rating was subsequently increased, most recently to 70 percent by the Board in May 2011).

As will be discussed further below, the Virtual VA paperless claims processing system includes records of VA treatment from June 1998 to March 2012, many of which are relevant to the Veteran's appealed claims; these were not considered in the most recent supplemental statement of the case (SSOC) issued by the Appeals Management Center in September 2012. 

In March 2009, the Veteran and VA filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the Board's March 2008 decision regarding the Veteran's claims for a higher initial rating for reflex sympathetic dystrophy of the right upper extremity and a rating in excess of 10 percent for residuals of blunt force trauma of the right ring and little fingers. The Court issued an Order granting the motion, thereby vacating the Board's decision, and remanding the matters to the Board for compliance with the instructions in the Joint Motion.

In February 2010, the case was returned to the Board and the Board remanded the claims to the RO for additional development. 

The Board issued a decision in May 2011. See 38 U.S.C.A. § 7104 (Jurisdiction of the Board-Board decisions final); 38 C.F.R. § 20.1100 (finality of Board decisions). However, the Board remanded the matter of extraschedular evaluation for these disabilities to the RO/AMC for further development and adjudication, and the matter is now returned to the Board.

Among the matters decided in the Board's May 2011 decision, the Board granted a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU), effective from January 31, 2006, forward. The RO implemented the Board's grant of a TDIU in a June 24, 2011, rating decision, and assigned an effective date of January 31, 2011, for a TDIU, as adjudicated by the Board.

In July 2011, the Veteran submitted to the RO/AMC a disagreement with the effective date assigned. However, the RO/AMC does not have legal authority to assign an effective date for a TDIU other than that assigned by the Board; the Board's decision in this regard is final. See 38 U.S.C.A. § 7104 (Jurisdiction of Board-Board renders final decisions as to matter within its jurisdiction); 38 C.F.R. § 20.1100. An appeal of the Board's decision would require a timely appeal to the Court of Appeals for Veterans Claims. Failing that, the Veteran could file a motion for finding of Clear and Unmistakable Error (CUE) in the Board's May 2011 decision or a Motion for Reconsideration of the Board's decision. See 38 C.F.R. §§ 20.1001 (Motions for Reconsideration), 20.1401-20.1411 (Board CUE). 

In an August 2012 Memorandum, the Director of VA's Compensation and Pension Service noted that the June 2011 rating decision of the Appeals Management Center (AMC) contained duplicate entries for ratings for loss of teeth (assigned Diagnostic Code "8212-9912"), loss of the maxilla (assigned Diagnostic Code 9913), and post-traumatic damage to the palatal nerve, supplying sensation of the left side of the hard palate, and indentation of the left oral hard palate (assigned Diagnostic Code 9915). The Board refers these matters to the RO/AMC for prompt corrective action as indicated by the Director. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran has been granted a total disability rating based on individual unemployability due to service connected disabilities (TDIU), effective from January 31, 2006. However, even if a TDIU rating is awarded, the Veteran is still entitled to fair adjudication of his claims for higher schedular and extraschedular ratings. See Colayong v. West, 12 Vet. App. 524, 537 (1999).

In its September 2012 supplemental statement of the case, the AMC did not consider or issue a supplemental statement of the case including consideration of records of VA treatment dated from June 1998 to March 2012, associated with the Virtual VA claims file in May 2012.  It also denied the Veteran's appealed claims for extraschedular ratings for the period prior to January 31, 2006, but did not consider the appealed claims for the period from January 31, 2006, forward. A remand of this matter to ensure due process is therefore required. See 38 C.F.R. § 19.31 (supplemental statement of the case to include consideration of additional material evidence); Colayong 12 Vet. App. at 537.

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to seek to obtain any additional VA or private relevant records of treatment for right arm or right hand disability. This must include obtaining any additional relevant records of VA treatment for the period from March 2012 forward.

2. Readjudicate the extraschedular rating claims on appeal: (a) Entitlement to an extraschedular initial rating for reflex sympathetic dystrophy and ulnar hyperesthesia of the right upper extremity, current evaluated on a schedular basis as 70 percent disabling, and (b) Entitlement to an extraschedular rating for residuals of blunt force trauma of the right ring and little fingers, currently evaluated on a schedular basis as 10 percent disabling.

* Readjudication must include consideration of the rating period both before and after January 31, 2006.

* Readjudication must include consideration of the additional VA treatment records received into the Virtual VA claims file in May 2012, for the period from June 1998 to March 2012, and any additional relevant treatment records received thereafter.

* If the treatment records are found to indicate exceptional or unusual factors not previously demonstrated in the paper claims file, again refer the extraschedular rating claims to the Director, Compensation and Pension, for further extraschedular consideration.

* If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response. The supplemental statement of the case must include consideration of the VA treatment records received into the Virtual VA claims file in May 2012, for the period from June 1998 to March 2012, and any relevant records received thereafter, and must include consideration of the rating period both before and after January 31, 2006.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



